        Case: 1:19-cv-02615-JRA Doc #: 51 Filed: 06/23/21 1 of 1. PageID #: 648


Motion granted. Count III is hereby dismissed without prejudice.
/s/ John R. Adams
                              UNITED STATES DISTRICT COURT
U.S. District Judge
                        FOR THE NORTHERN DISTRICT OF OHIO
6/23/2021
                                      EASTERN DIVISION

  ANTHONY DOMENIC REO,                             │ Case No. 1:19-cv-02615-JRA
                                                   │
                 Plaintiff,                        │ Hon. John R. Adams
                                                   │
         v.                                        │ Mag. Carmen E. Henderson
                                                   │
  MARTIN LINDSTEDT.,                               │
                                                   │
                 Defendant.                        │
                                                   │

  REO LAW, LLC                                 MARTIN LINDSTEDT
  Bryan Anthony Reo (#0097470)                 338 Rabbit Track Road
  P.O. Box 5100                                Granby, MO 64844
  Mentor, OH 44061                             (T): (417) 472-6901
  (T): (440) 313-5893                          (E): pastorlindstedt@gmail.com
  (E): reo@reolaw.org                          Pro se Defendant
  Attorney for Anthony Domenic Reo


      PLAINTIFF ANTHONY DOMENIC REO’S MOTION TO DISMISS WITHOUT
              PREJUDICE COUNT III OF PLAINTIFF’S COMPLAINT


         NOW COMES Anthony Domenic Reo (“Plaintiff”), by and through the undersigned

  attorney, and hereby propounds upon Martin Lindstedt (“Defendant”) and this Honorable Court

  Plaintiff Anthony Domenic Reo’s Motion to Dismiss Without Prejudice Count III of Plaintiff’s

  Complaint:

     1. On or about September 18, 2019, Plaintiff filed against Defendant Plaintiff’s Complaint,

  which included Count I (Defamation), Count II (Invasion of Privacy – False Light), Count III

  (Intentional Infliction of Emotional Distress), among other causes of action.

     2. Plaintiff respectfully moves the Court to dismiss without prejudice Count III (Intentional

  Infliction of Emotional Distress).
